Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 7/29/22.
2.	Claims 21-40 are pending in the application. Claims 21, 31, and 36, are independent claims.
3.	The rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable over Krishnan remain pursuant to applicant’s amendments. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., PGPub. 2012/0172700 filed (2/1/2012).


In reference to independent claim 21, Krishnan teaches:
	receiving at least one image of an individual’s anatomy (See Krishnan, para. 0048-0050) A graphical user interface may display MRI acquisitions 404a-b of a vertebral column of a patient using different acquisition protocols. The medical images may been acquired at different points in time.  
	automatically determining, via a processor, a plurality of annotations associated with anatomical features identified in the at least one image of the individual’s anatomy (See Krishnan, para 0050-0053) image processing technique is performed to automatically identify the anatomical landmarks using segmentation, edge detection, etc.
	determining a dependency or hierarchy between at least a first annotation of a first anatomical feature and a second annotation of a second anatomical feature of the plurality of annotations associated with anatomical features identified in the at least one image of the individual’s anatomy, wherein the dependency or hierarchy defines that the second annotation of the second anatomical feature is based on a prior identification, or modification to, the first annotation of the first anatomical feature (See Krishnan, para. 0053-0059) anatomical landmarks and corresponding text labels are determined for a specific anatomical feature identified in at least one image of the individual’s anatomy and further illustrates a dependency of annotations such as T11, T12, L1, L2, L3, etc. for at least two annotations. The dependency is taught through the specific vertebrae labeled in a specific direction (head-to-feet). Thus, a T2 label for a specific vertebrae is based on the prior identification of T1. 
	determining, via the processor, at least one red flag task, based on the determined dependency or hierarchy, associated with the at least one image of the individual’s anatomy, the red flag task (See indicating a need for validation by a user of a user interface element; and (See Krishnan, para. 0056) the user may utilize a user interface element (515a of figure 5) to confirm or validate spine annotation labels. 
	presenting, in a multi-planar reconstructed view, the plurality of annotations to the user via the user interface element based on the determined dependency or hierarchy between the at least the first annotation of the first anatomical feature and the second annotation of the second anatomical feature of the plurality of annotations (See Krishnan, para. 0056 and figure 4a-b and 5a) illustrates a means of displaying both as multi-planar reconstruction images and Magnetic Resonance (MR) images along with the annotations in a structured dependency and further utilized the element 515a with the images to confirm and validate a plurality of structured and dependency related annotations. Figure 5a explicitly illustrates a MR image with the element 515a that is interpreted as a user interface element but fails to teach the display of the multi-planar reconstruction image via the user interface element. However, it would have been obvious to one of ordinary skill in the art to have utilized the well-known multi-planar reconstruction images taught in the reference to Krishnan and the element 515a (i.e. the user interface element) for performing validation/confirmation of annotations to have provided the element 515a for performing a similar validation/confirmation with a displayed multi-planar reconstruction image since it would have provided an added benefit of increased relevance of medical annotation data.
In reference to dependent claim 22, Krishnan teaches: 
	Wherein the red flag task enables the user to assess the at least one image of the individual’s anatomy (See Krishnan, para. 0056) the user may utilize a user interface element (515a of figure 5) to confirm or validate spine annotation labels within a medical image and thus assessing the image. 
In reference to dependent claim 23, Krishnan teaches:
	Wherein the red flag task enables the user to determine an adequacy of the least one image to be processed into a patient-specific 3D model (See Krishnan, para. 0025) data from any type of imaging modality including 3D ultrasound images may also be used to annotate and validate annotations using the interface element of figure 5a thus determining an adequacy of an image for processing into a patient-specific 3D model.
In reference to dependent claim 24, Krishnan teaches:
	wherein the patient-specific 3D model illustrates a lumen or myocardium (See Krishnan, para. 0060) as for the pulmonary system, the region of interest may correspond to the pulmonary artery, pulmonary vein, the right atrium, the left atrium, the venae cavae, aorta, right ventricle or left ventricle. (See Krishnan, para. 0025) data from any type of imaging modality including 3D ultrasound images may also be used to annotate and validate annotations using the interface element of figure 5a thus determining an adequacy of an image for processing into a patient-specific 3D model.
In reference to dependent claim 25, Krishnan teaches:
	Wherein the red flag task enables the user to identify one or more anatomical anomalies in the at least one image (See Krishnan, para. 0056-0057) User may insert one or more additional landmarks to identify specific anatomical features of at least one image such as anomalies. 
In reference to dependent claim 26, Krishnan teaches:
	Obtaining, via the processor, one or more user interactions with the at least one image (See Krishnan, para. 0056-0057) User may insert one or more additional landmarks to identify specific anatomical features of at least one image such as anomalies. (See Krishnan, para. 0056) the user may utilize a user interface element (515a of figure 5) to confirm or validate spine annotation labels. 
In reference to dependent claim 27, Krishnan teaches:
	Generating, via the processor, a model of the individual’s anatomy based on the one or more user interactions with the at least one image (See Krishnan, para. 0052 and 0055-0058) a user interface may be provided to accept user input identifying one or more points located inside a component. Points may be used to seed a region-growing algorithm. Figures 4a-b and 5a illustrate how a model is generated based upon user interactions made through the user interface. 
In reference to dependent claim 28, Krishnan teaches:
	Creating one or more visualizations for each of the plurality of annotations associated with anatomical features identified in the at least one image of the individual’s anatomy (See Krishnan, para. 0055-0059) user can add and/or edit annotations and labels for each of the annotations manually through the user interface thus creating visualizations for each of the plurality of annotations. 
In reference to dependent claim 29, Krishnan teaches:
	Wherein the one or more visualizations enables the user to view and validate the plurality of annotations (See Krishnan, para. 0056) the user may utilize a user interface element (515a of figure 5) to confirm or validate spine annotation labels. 
In reference to dependent claim 30, Krishnan teaches:
	Prompting a validation request for a subset of the plurality of annotations associated with anatomical features identified in the at least one image of the individual’s anatomy (See Krishnan, para. 0056) the user may utilize a user interface displayed (i.e validation request) element (515a of figure 5) to confirm or validate spine annotation labels. 
In reference to claims 31-35, the claims recite a system for carrying out similar limitations to those found in claims 21-25, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 36-40, the claims recite a computer readable medium including executable instructions for carrying out similar limitations to those found in claims 21-25, respectively. Therefore, the claims are rejected under similar rationale. 





Response to Arguments
6.	Applicant made amendments to the claims and thus changed the scope of the invention as a whole. The newly amended language has been addressed above with the reference to Krishnan (see para. 0053-0058) where the reference discloses a dependency of annotation labels for specific vertebrae in a head-to-feet direction. In providing this type of annotation method the reference discloses a dependency in annotations such that a second annotation T2 is identified based upon a first annotation T1 when labeling/annotation anatomical features in a specific direction. Therefore, the newly amended language ‘determining a dependency or hierarchy between at least a first annotation of a first anatomical feature and a second annotation of a second anatomical feature of the plurality of annotations associated with anatomical features identified in the at least one image of the individual’s anatomy, wherein the dependency or hierarchy defines that the second annotation of the second anatomical feature is based on a prior identification, or modification to, the first annotation of the first anatomical feature’ and presenting, in a multi-planar reconstructed view, the plurality of annotations to the user via the user interface element based on the determined dependency or hierarchy between the at least the first annotation of the first anatomical feature and the second annotation of the second anatomical feature of the plurality of annotations’ has been addressed utilizing the reference to Krishnan. 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178